PER CURIAM.
This case arose out of a collision between-two automobiles after they emerged from their respective driveways. The details of' the evidence will not be set forth. The trial court ruled that the collision was due-to the negligence of both drivers and. entered a finding for appellees.
Appellant contends that the trial court erred in finding him contributorily negligent and in failing to apply the doctrine of the last clear chance. We have carefully considered the transcript and conclude the-issues were factual. We are satisfied that appellant has failed to sustain his burden of persuading us that we should reject the findings .of the trier and substitute others favorable to him.
Affirmed.